PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS 
AND INTERFERENCES


Application Number: 16/308,050
Filing Date: 06/12/2017
Appellant(s): Daly et al. 



__________________
Sharon E. Hayner
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/30/2020.
(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 07/01/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

NEW GROUND OF REJECTION: NONSTATUTORY DOUBLE PATENTING

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

1) Claims 1-3, 13, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 9,737,470 B2 in view of Müller et al. (US 20100008873 A1).  
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
The instant application claims 1-3, 13, and 16 recite a sunscreen composition, comprising a polymer composition comprising a linear, ultraviolet radiation absorbing polyether comprising a covalently bound UV-chromophore including a benzotriazole (claim 3);  and at least one additional UV screening compound avobenzone (claim 2), and further comprising acrylic/styrene copolymers (claim 13) and silica (claim 16).
The US 9,737,470 B2 patent claims 1 and 7 recite a composition comprising a sunscreen agent comprising a polymer composition comprising ultraviolet radiation 
The US 9,737,470 B2 patent claims 1 and 7 do not recite i) the additional UV screening compound such as avobenzone; and ii) the composition further comprising acrylic styrene copolymers (claim 13) and silica (claim 16).
These deficiencies are cured by Müller et al. who teach specific benzotirazole derivatives enhance the photostability of organic UV absorbers dibenzolymethan derivatives such as avobenzone and cosmetic or dermatologic compositions comprising the combination of benzotirazole derivatives and avobenzone, film formers, and SPF enhancers such as styrene/acrylates copolymer and silica beads (entire reference, especially abstract, paragraph 7, 28, 200, 218).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to modify the composition recited in US 9,737,470 B2 patent claims 1 and 7  and add avobenzone and SPF enhancers such as styrene/acrylates copolymer and silica beads taught by Müller et al. It is generally considered to be prima facie obvious to combine compounds each of which is taught by the prior art to be useful for the same purpose in order to form a composition that is to be used for an identical purpose. The motivation for combining them flows from their having been used individually in the prior art, and from them being recognized in the prior art as useful for the same purpose with enhanced photostability.
Although the patent and instant claims are not identical, they are not patentably distinct from each other because claims in both applications are drawn to the same composition.

2) Claims 1-3, 13, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 9,737,471 B2 in view of Müller et al. (US 20100008873 A1).  
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
The instant application claims 1-3, 13, and 16 are discussed above and applied in the same manner.
The US 9,737,471 B2 patent claims 1 and 7 recite a composition comprising a polymer composition comprising a sunscreen agent comprising an ultraviolet radiation absorbing polyether that comprises a covalently bound UV-chromophore such as benzotriazole.
The US 9,737,471 B2 patent claims 1 and 7 do not recite i) the additional UV screening compound such as avobenzone; and ii) the composition further comprising acrylic styrene copolymers (claim 13) and silica (claim 16).
These deficiencies are cured by Müller et al. whose teachings are discussed above and applied in the same manner.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to modify the composition recited in US 9,737,471 B2 patent claims 1 and 7  and add avobenzone and SPF enhancers such as styrene/acrylates copolymer and silica beads taught by Müller et al. It is generally considered to be prima facie obvious to combine compounds each of which is taught by the prior art to be 
Although the patent and instant claims are not identical, they are not patentably distinct from each other because claims in both applications are drawn to the same composition.

	(2) Response to Argument

1) 35 U.S.C. 103(a) rejection of claims 1-3, 13, and 16 over Levins et al. (US 2014/0004061 A1) and Müller et al. (US 20100008873 A1)

Appellants assert that Levins et al. do not teach the use of a chemically bound UV-chromophore such as benzotriazole together with additional UV screening compound such as avobenzone or SPF enhancer, while Muller et al. teach use of dibenzolymethane derivatives for stabilizing other organic UV absorbers, including avobenzone. Thus neither Levins et al. nor Muller et al. teach or suggest a combination of linear UV-absorbing polyether with avobenzone resulting in a mild sunscreen composition, or a sunscreen composition providing increased UV protection.
The examiner respectfully disagrees with the above assertions. 
This is a 35 USC 103(a) rejection and not a 35 USC 102 rejection and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. 
photostability and strong UVA absorbance (paragraph 5 and 20) and reduced the penetration of the sunscreen molecule through the epidermis based on the high molecular weight of sunscreen molecules (paragraph 5), i.e., benzotriazole chemically bound to polyether still acts as a UV absorber with added advantages. The UV-chromophores chemically bound to polyether is to be combined with a suitable cosmetically acceptable carrier for cosmetic applications for enhanced SPF and/or PFA (paragraph 39), i.e., Levins et al. do not exclude the cosmetically acceptable carrier from being a sunscreen composition with a sunscreen agent already in it. 
Müller et al. teach using benzotriazole derivatives for stabilizing other organic UV absorbers including avobenzone as a dibenzolymethane derivative (paragraph 7 and 28).
Thus Müller et al. provide the motivation for adding benzotriazole to a sunscreen composition comprising avobenzone for improved photostabilization of avobenzone while Levins et al. provide the motivation for using benzotriazole chemically bound to polyether as a benzotriazole for its added advantage of enhanced SPF and/or PFA, photostability, and reduced the penetration of the sunscreen molecule through the epidermis.

2) 35 U.S.C. 103(a) rejection of claims 14 and 15 over Levins et al. (US 2014/0004061 A1), Müller et al. (US 20100008873 A1), and Daly (US 2014/0004063 A1)

Appellants’ assertions with regard to 35 U.S.C. 103(a) rejection of claims 14 and 15 over Levins et al. (US 2014/0004061 A1), Müller et al. (US 20100008873 A1), and Daly (US 2014/0004063 A1) is basically the same as the above rejection, thus the response discussed above applies here as well and is not persuasive for reason discussed above.

3) 35 U.S.C. 103(a) rejection of claims 1-3 and 13-16 over Daly (US 2014/0004063 A1)

Appellants assert with that Daly does not teach the claimed combination of UV absorbers and additives resulting in a mild, aesthetically pleasing sunscreen composition,or that such a composition might have unexpectedly increased UV protection.
The examiner respectfully disagrees with the above assertions. 
As stated in the previous office action dated 07/01/2020, Daly teaches topically-acceptable sunscreen compositions comprising a linear UV-absorbing polyethers including a chemically bound UV-chromophore such as benzotriazoles; wherein the composition may, in certain embodiments, be substantially free of non-polymeric UV-absorbing sunscreen agents such as butyl methoxydibenzoyl methane (avobenzone). 
The teachings of “the composition may, in certain embodiments, be substantially free of non-polymeric UV-absorbing sunscreen agents” is given its broadest reasonable interpretation and is construed as “the composition may or may not be substantially free  

For the above reasons, it is believed that the rejections should be sustained.

This examiner’s answer contains a new ground of rejection set forth in section (1) above. Accordingly, appellant must within TWO MONTHS from the date of this answer exercise one of the following two options to avoid sua sponte dismissal of the appeal as to the claims subject to the new ground of rejection:

(1) Reopen prosecution. Request that prosecution be reopened before the primary examiner by filing a reply under 37 CFR 1.111 with or without amendment, affidavit or other evidence. Any amendment, affidavit or other evidence must be relevant to the new grounds of rejection. A request that complies with 37 CFR 41.39(b)(1) will be entered and considered. Any request that prosecution be reopened will be treated as a request to withdraw the appeal.

(2) Maintain appeal. Request that the appeal be maintained by filing a reply brief as set forth in 37 CFR 41.41. Such a reply brief must address each new ground of rejection in an arguments section as set forth in 37 CFR 41.37(c)(1) and should be in 
Extensions of time under 37 CFR 1.136(a) are not applicable to the TWO MONTH time period set forth above. See 37 CFR 1.136(b) for extensions of time to reply for patent applications and 37 CFR 1.550(c) for extensions of time to reply for ex parte reexamination proceedings.

Respectfully submitted,
/HONG YU/           Primary Examiner, Art Unit 1612                                                                                                                                                                                             
Conferees:

/FREDERICK F KRASS/           Supervisory Patent Examiner, Art Unit 1612                                                                                                                                                                                             

/Robert A Wax/           Supervisory Patent Examiner, Art Unit 1615                                                                                                                                                                                             

A Technology Center Director or designee must personally approve the new ground(s) of rejection set forth in section (1) above by signing below: 

/VANESSA L. FORD/Acting Director, Technology Center 1600        

                                                                                                                                                                                                

Requirement to pay appeal forwarding fee
In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.